Citation Nr: 1209687	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  03-04 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent for the period from May 21, 2002.


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which continued a previously assigned 30 percent rating for PTSD.  

In August 2004 the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington, DC for further development. 

In a March 2006 rating decision, the AMC increased the rating for the Veteran's PTSD to 50 percent, effective May 21, 2002.  However, as that decision did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Thereafter, in October 2006 and April 2009, the Board again remanded this case to the RO via the AMC for further evidentiary development. 

Finally, in a March 2011 decision and remand, the Board granted a 50 percent rating for PTSD for the time period prior to May 21, 2002 and remanded the claim for a rating in excess of 50 percent for PTSD for the time period from May 21, 2002 for additional development.  A decision review office (DRO) rating decision dated in November 2011 implemented the Board's March 2011 decision, awarding a 50 percent rating for PTSD, effective March 23, 2001, the date the Veteran's claim for an increased rating for PTSD was received.  The claim for a rating in excess of 50 percent for PTSD for the time period from May 21, 2002 remains on appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

The Veteran and his attorney both signed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) on June 29, 2010.  In an August 2010 letter to the attorney and copied to the Veteran, the Board acknowledged the attorney's appointment by the Veteran as his representative.  These documents were contained in the fourth volume of the claims file along with the March 2011 Board decision and other records related to the claim for an increased rating for PTSD.  In addition, additional documents were added to the fourth volume after the Board's March 2011 decision.

In a separate letter dated and received by the RO in June 2010, the Veteran's attorney indicated that the Veteran requests to be placed on the docket for a Travel Board hearing.  Unfortunately, it does not appear that this letter was associated with the claims file until after the Board remanded the current claim in March 2011; the Board located the letter in the fifth volume of the claims file.  Since the RO schedules travel board hearings and it does not appear that the Veteran or his attorney has withdrawn the request for a Travel Board hearing, a remand of this matter to the RO is warranted.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a Travel Board hearing with a Veterans Law Judge of the Board at the RO in accordance with his request.  A copy of the notice of the time and place to report should be provided to the Veteran and his attorney and associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



